UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-1046



In Re: JOHN D. GOELZ,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                          (CA-99-413-3-MU)


Submitted:   February 22, 2000            Decided:   March 14, 2000


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John D. Goelz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Goelz brought this petition for a writ of mandamus

seeking an order directing the district court to vacate all orders

entered in his breach of contract action and to remand the action

to state court in South Carolina.      Goelz filed in the district

court a motion for a remand.      Where there is another available

remedy, mandamus relief is not available.     See In re Beard, 811

F.2d 818, 826 (4th Cir. 1987).     Mandamus is not a substitute for

appeal.     See In re United Steelworkers of America, 595 F.2d 958,

960 (4th Cir. 1979).    Goelz has two remedies available other than

mandamus.    First, he may wait for the district court’s response to

his recent motion in that court for a remand to state court.   Sec-

ond, he may appeal any unfavorable district court decision.     See

Caterpillar Inc. v. Lewis, 519 U.S. 61, 74 (1996) (by timely filing

motion for remand, litigant “did all that was required to preserve

his objection to removal”).   Accordingly, we deny mandamus relief.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2